DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/18/2022 has been entered. Claims 1-3 and 5-6 remain pending in the application. 
Response to Argument
Applicant's arguments filed 6/18/2022, regarding the 35 USC 103 rejections of Claims 1-3 and 5-6 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Chan only discloses a motor that rotates a bobbin and doesn’t disclose that the motor rotate the bobbin through a reduction gear (Page 6,  Para 2), the examiner disagrees, pointing out that Chen discusses the motor 20 controls the movement of the gear 21 that behaves as the reduction gear and is responsible for rotating the bobbin 32.
Regarding Applicant’s assertion that Dempsey, Hudgins and King don’t relate to the folding motor and therefore the combination to Chan would fail to suggest the automatic covering device for a vehicle to enclose an outer circumferential surface of the vehicle and protect the vehicle (Page 7,  Para 2), the examiner disagrees, pointing out that Chen discloses the automatic covering device for a vehicle to enclose an outer circumferential surface of the vehicle and protect the vehicle. The others only take portions such as having a waterproof and flame retardant cover,  the concept of having the folding housing accommodate the protective cover and folding housing, the top cover being screw coupled to the bobbin, and solar panels. 
Applicant's arguments filed 6/18/2022, regarding the 35 USC 103 rejections of Claims 1-3 and 5-6 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Regarding Applicant’s assertion that Chan does not suggest that motor 20 is controlled by a remote control to rotate the bobbin (Page 7 , Para 1), the examiner disagrees, pointing out that US Patent 10654350 issued to Lovisetto discusses a remote control that controls a motor. When combined with the modified Chan, the remote control controls, the motor, which controls the gear, which also controls the bobbin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8651555 issued to Chan (Here forth “Chan”) in view of US Patent 7290826 issued to Dempsey (Here forth “Dempsey”), US Patent 9815359 issued to Morazan (Here forth “Morazan”), and US Patent 10654350 issued to Lovisetto (Here forth “Lovisetto”).
Regarding claim 1, Chan discloses: An automatic covering device for a vehicle to enclose an outer circumferential surface of the vehicle and protect the vehicle (Fig 7, the motor 20 allows for the automatic covering to quickly deploy, and the cover encloses the outer circumferential surface of the vehicle; the cover contains a shield cover 6 that protects the vehicle from external elements), comprising:
 a protective cover (Fig 7, shield cover 6) which is made of a [Not taught: waterproof and flame retardant material] and has an area corresponding to the outer circumferential surface of the vehicle (Fig 7-8 the cover 6 has an area that corresponds to the outer circumferential surface of the vehicle); 
a cover frame which is mounted along a rim of the protective cover to form an outer frame of the protective cover (Fig A, the rim of the cover includes an outer frame that contains a cover frame mounted on areas along the rim; the cover frame supports the perimeter of the cover, defining the outer frame) and is configured to be foldable such that the cover frame is automatically unfolded (Column 4 lines 5-12) in a rectangular frame shape (Fig 8) by elastic force or folded by external force so as to be accommodated along with the protective cover (Column 3 lines 62-67 and Column 4 lines 5-12; the elastic force is the reeling in or pushing out for the elastic wire 33) ; and 
a folding member which folds the cover frame while providing the external force to the cover frame (Fig 1,3, and 7, the folding member 1 provides the external force to the cover from to fold and unfold it), 
wherein the cover frame includes: a plurality of unit frames continuously connected along the rim of the protective cover (Fig A and 2, unit frames 51 and 52; the cover frame portion contains multiple portions along the rim where there is a plurality of unit frames that continuously connect) to form a rectangular frame (Fig 8); a hinge member rotatably provided at each connecting part of the unit frames to thus allow the unit frames to be unfolded or folded while forming a joint (Fig 2, the unit frames 51 and 52 have hinges 54 that rotatably connect the unit frames allowing for the folding and unfolding of the frames); and an elastic wire for connecting the unit frames adjacent to each other ("adjacent unit frames") among the above plural unit frames (Fig 2, elastic wire 33 attaches to the plurality or unit frames via spring 531), wherein the adjacent unit frames provide the elastic force in an 21unfolding direction around the hinge member to press the unit frames, thereby unfolding the unit frames (Fig 2 and 8, the unit frames must provide an elastic force in an unfolding direction around the hinges to press the unit frames in order to unfold it) in a rectangular frame shape (Fig 8).
Wherein the folding member includes:
a folding wire (Fig A and 1, the folding wire 33 within the folding member portion), one end of which is connected to each of the hinge members to form the apex of a rectangular frame (Fig A and 2, the folding wire 33 is attached to the hinge members 54 and the unit members, folding wire and frame units located within the folding member portion collectively form a rectangular frame at the outer perimeter of the folding member portion), among the hinge members to configure the cover frame in an unfolded state in a rectangular frame shape (Fig A and 2, the cover frame that includes the frame units 51 and 52, wire 33, hinge 54, and spring 531 located in the rim portion collectively to form a rectangularly shaped outer frame), while the other end extends toward the center of the rectangular frame (Fig A, the wire 33, hinge 54 , spring 531 and unit members 51 and 52 in the folding member section extent toward the center of the rectangular frame); 
a bobbin which is rotatably provided at the center of the rectangular frame formed by the cover frame so that the other end of the folding wire is connected to the bobbin, rotates in one direction by external force to fold the unit frames while winding the folding wire, and reversely rotates to unwind the folding wire (Fig 1, the bobbins 32 are at the center of the rectangular frame formed by the cover frame and rotates to wind and unwind the wire 33); 
a folding motor which provides rotational force to the bobbin to thus rotate the bobbin in one direction (Fig 1, motor 20 rotates the bobbin 32 in one direction), and locks the bobbin in a rotated state to prevent the bobbin from voluntarily rotating in a reverse direction (Fig 2, the motor 20 controls the movement of the gear 21 that is responsible for rotating the bobbin and thereby prevents the bobbin from rotating in a reverse direction); and 
a folding housing in which the bobbin and the folding motor are disposed (Fig 2, the housing contains the bobbin 32 and folding motor 20), and [Not taught: the cover frame and the protective cover are accommodated,]
wherein the folding motor rotates the bobbin through a reduction gear, the motor 20 controls rotation movement of the reduction gear 21, [Not taught: and is controlled by a remote control to rotate the bobbin].


    PNG
    media_image1.png
    492
    753
    media_image1.png
    Greyscale
Fig A- Examiner annotated Fig 8 of Chan
But Chan does not expressly disclose that the cover is made of a waterproof and flame retardant material. 
Dempsey discloses a similar protective cover where the cover is made of waterproof and flame retardant material (Column 4 lines 3-5).
It would have been obvious to a person having ordinary skill in the art having the teachings of Chan and Dempsey before them, when the application was filed, to have modified the vehicle protector of Chan to make the cover waterproof and flame retardant, as taught by Dempsey, to advantageously protect the vehicle surface from fire or water that could potentially cause damage.
But Chan as modified does not expressly disclose the cover frame and protective cover are accommodated within the folding housing. 
Morazan discloses a similar vehicle covering having a cover frame (Fig 2B, cover frame 14) and a protective cover (Fig 2B, protective covering 22), wherein the cover frame and protective cover are accommodated within a folding housing (Fig 2A-2B, the folding housing 12 contains the protective cover 22 and cover frame 14; the folding housing 12 contains a top cover 18 and base 20, where all components of the over are attached via fasteners such as screws para 37).
It would have been obvious to a person having ordinary skill in the art having the teachings of Chan and Morazan before them, when the application was filed, to have modified the vehicle covering of Chan to have the concept of having the folding housing accommodate the protective cover and folding housing as well, as taught by Morazan, to advantageously protect the cover frame and protective cover from external elements while in the storage position.
But Chan does not expressly disclose a remote control. 
Lovisetto discloses a similar protective cover wherein the motor is controlled by a remote control to rotate the bobbin (Column 6 lines 17-18).
It would have been obvious to a person having ordinary skill in the art having the teachings of Chan and Lovisetto before them, when the application was filed, to have modified the vehicle protector of Chan to include a remote that controls the motor, as taught by Lovisetto, to advantageously be able the retract the cover from a remote location when the cover is not needed.
Regarding claim 2, Chan further discloses: wherein the elastic wire includes: an elastic wire body which is fixed to the end of one among the adjacent unit frames while extending toward the end of the other one and stretching over the hinge member (Fig 2, elastic wire 33 has a body that is attached to the unit frames via spring 531 and extends toward the end of another unit frame and stretches over the hinge member); and 
a spring which is provided on at least one of both ends of the wire body to fasten the wire body to the unit frame (Fig 2, spring 531 fastens the wire body 33 to the unit frame and is provided in multiple places between the ends of the wire body and unit frame) and is made of an elastic material (All materials has a degree of elasticity) to press the adjacent unit frames so as to unfold the adjacent unit frames while providing elastic force in a direction of pulling the wire body (Fig 2, a portion of the spring 531 is resting/pressing on the unit frame. As the spring is attaching the wire body 33 to the frame units, when the wire is pulled in any direction, the spring presses against the wire frame, pulling the frame units in the direction the wire body 33 is being pulled).
Regarding claim 3, Chan further discloses: wherein the ends of the unit frames coupled through the hinge member in the cover frame are each formed as an inclined surface (Fig A, 2 and 4; the unit frames 51 and 52 are coupled together through the hinge members 54 in the cover frame portion; as an inclined surface can be any tilted surface and when the cover frame is expanding or contracting, the hinge at some point will be tilted, having a tilted surface, hinge members 54 have a tilted surface), wherein the inclined surfaces face one another by unfolding the unit frames through the elastic force of the elastic wire, whereby the unit frames are prevented from being straightly unfolded (Fig 2, As all material have a degree of elasticity, when the elastic wire 33 is extended, there is an elastic force of the wire; while the unit frames 51 and 52 are unfolding and the hinges are tilting, at some point the surfaces will face one another; As seen in fig 2, the unit frames are not straightly unfolded).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, Morazan, and Lovisetto in view of US Patent 2005/0121937 issued to Hudgins (Here forth “Hudgins”). 
Regarding claim 5, Chan as modified discloses: wherein the folding housing includes: 
a bottom body in which the bobbin and the folding motor are mounted (Fig 1, the bobbin 32 and folding motor 20 are mounted on the bottom body of the folding housing 1), and the completely folded cover frame as well 23as the protective cover are accommodated (See detailed description above); 
But Chan does not expressly disclose that the top cover is screw coupled to the bobbin and ascends through the rotation of the bobbin. 
Hudgins disclosing a similar protective cover teaches: a top cover switchably shielding the bottom body, wherein the top cover is screw-coupled to the bobbin (Para 8, the top cover 15 is screw coupled to the bobbin 14, and switchably shields the bottom body by moving towards and away from the bottom body 11) to alternately open and close the bottom body while vertically ascending by rotation of the bobbin (Fig 2, As the top cover is screw coupled to the bobbin, it inherently moves with the rotation of the bobbin; Fig 2-3 show that the top cover 15 is able to move up and down).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Chan and Hudgins before them, when the application was filed, to have modified the modified vehicle covering of Chan to have the concept of the top cover being screw coupled to the bobbin and ascending through the rotation of the bobbin, as taught by Hudgins, to advantageously allow the protective covering to exit the housing when in use and protected within the housing when not in use.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan, Morazan, and Lovisetto in view of US Publication 2014/0366922 by King (Here forth “King”).
Regarding claim 6, Chan does not expressly disclose solar panels. 
King discloses a similar sunshade cover, wherein a folding member (Fig 1, folding member includes elements 1 and 4) further includes a solar panel provided at an upper end of the folding housing to supply power to the folding motor (Para 44, the solar panel 41 is located on the upper end of the folding member shown in fig 1 and attached to supply power to the motor).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Chan and King before them, when the application was filed, to have modified the modified vehicle covering of Chan to have the concept of a solar panel being attach to the folding member, as taught by King, to advantageously power the sunshade using natural light.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 6568737 issued to Li (Fig 1-4, expansion and contraction of protective covering, wire, bobbin, unit frames).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733